Exhibit 10.4

THE NEWALLIANCE BANK 401(k) PLAN
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PREAMBLE

This 401(k) Plan Amended and Restated Supplemental Executive Retirement Plan
(“Plan”) of NewAlliance Bank (the “Bank”) is adopted effective as of September
__, 2008. The Plan was initially adopted effective as of April 1, 2004 and was
previously amended and restated as of September 25, 2007 and November 27, 2007.
The Plan as amended and restated shall in all respects be subject to the
provisions set forth herein.

This Plan was previously amended and restated to comply with the requirements of
Section 409A of the Code and the regulations issued thereunder. No benefits
payable under this Plan shall be deemed to be grandfathered for purposes of
Section 409A of the Code. The Plan is being further amended and restated at this
time to change the vesting schedule and to make certain other changes.

The Plan shall at all times be characterized as a “top hat” plan of deferred
compensation maintained for a select group of management or highly compensated
employees, as described under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
and any regulations relating thereto. The Plan has been and shall continue to be
operated in compliance with Section 409A of the Code. The Plan is an unfunded
plan for tax purposes. The provisions of the Plan shall be construed to
effectuate such intentions.

PURPOSE

The Plan is established and maintained by the Bank for the purpose of permitting
one or more of its officers listed in Appendix A attached hereto who participate
in The NewAlliance Bank 401(k) Plan (the “401(k) Plan”) to receive retirement
and savings benefits pursuant to this Plan in excess of the limitations imposed
by Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Code.

Accordingly, the Bank hereby adopts this amended and restated Plan pursuant to
the terms and provisions set forth below:

ARTICLE I

DEFINITIONS

In addition to those terms defined above, the following terms shall have the
meanings hereinafter set forth whenever used herein:

--------------------------------------------------------------------------------


2

1.1. “401(k) Allocation” means the retirement and savings benefit allocable to
the individual account of a participant in the 401(k) Plan pursuant to Article
IV of the 401(k) Plan and Section 4.1(a) of the ESOP.

1.2. “Accumulation Account.” means the account maintained on the books of the
Bank for each Participant with respect to the Plan. Each Participant’s
Accumulation Amount shall consist of the following sub-Accounts: (i) a Stock
Units Account, a sub-account that is credited with Stock Units; and (ii) such
other sub-accounts as may be necessary to reflect allocations under the Plan and
such further sub-Accounts as the Committee may deem necessary. The Stock Units
Account (i) may not be diversified; (ii) must remain at all times credited with
units that represent Company Common Stock; and (iii) must be distributed solely
in the form of Company Common Stock, except to the extent the Stock Units
Account is adjusted pursuant to Section 4.1(b) of the Plan. A Participant’s
Accumulation Account shall be utilized solely as a device for the measurement
and determination of any benefits payable to the Participant pursuant to this
Plan. A Participant shall have no interest in his Accumulation Account, nor
shall it constitute or be treated as a trust fund of any kind.

1.3. “Board” means the Board of Directors of the Bank.

1.4. “Change in Control” means a change in the ownership of the Company or the
Bank, a change in the effective control of the Company or the Bank or a change
in the ownership of a substantial portion of the assets of the Company or the
Bank, in each case as provided under Section 409A of the Code and the
regulations thereunder.

1.5. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations relating thereto.

1.6. “Committee” shall mean the Compensation Committee of the Board.

1.7. “Company” means NewAlliance Bancshares, Inc. or any successor thereto.

1.8. “Company Common Stock” means shares of common stock of the Company.

1.9. “Disability” means in the case of any Participant that the Participant: (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or the Bank.

1.10. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations relating thereto.

--------------------------------------------------------------------------------


3

1.11. “ESOP” means the NewAlliance Bancshares, Inc. Employee Stock Ownership
Plan.

1.12. “Participant” means a salaried employee of the Bank who is a participant
in the 401(k) Plan, who is a member of a select group of management or highly
compensated employees within the meaning of ERISA, and who is selected by the
Board to participate in the Plan in accordance with Article II hereof.

1.13. “Plan Year” means the 12 consecutive month period ending December 31 of
each year, except that the initial Plan Year shall commence on April 1, 2004 and
end on December 31, 2004.

1.14. “Separation from Service” means a termination of a Participant’s services
(whether as an employee or as an independent contractor) to the Company and the
Bank. Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Company, the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period.

1.15. “Stock Units” means shares of Company Common Stock, with each Stock Unit
representing one share of Company Common Stock.

1.16. “Supplemental Savings Deferred Allocation” shall mean the dollar amount
allocated to a Participant’s account pursuant to Section 3.1 of the Plan.

ARTICLE II

ELIGIBILITY

A salaried employee of the Bank who is eligible to receive the benefit of a
401(k) Allocation, the total amount of which is reduced by reason of the
limitation on compensation or annual additions for the purpose of calculating
allocations pursuant to Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415
of the Code, shall be eligible to be selected by the Board of Directors of the
Bank to participate in the Plan.

ARTICLE III

SUPPLEMENTAL CONTRIBUTIONS

3.1.     Supplemental Savings Deferred Allocation.

A Participant in the Plan shall receive a Supplemental Savings Deferred
Allocation each year

--------------------------------------------------------------------------------


4

effective as of the last day of the Plan Year. The dollar amount of the
Supplemental Savings Deferred Allocation allocable to a Participant with respect
to a given Plan Year shall be calculated as set forth below:

(a) The matching contribution which would have been allocated to the Participant
for the Plan Year, as determined by multiplying the Participant’s compensation
(as such term is defined in the 401(k) Plan but without giving effect to the
limitation imposed by Section 401(a)(17) of the Code) for the Plan Year by a
percentage equal to the matching contribution the Participant was entitled to
under the 401(k) Plan and Section 4.1(a) of the ESOP, but without giving effect
to the limitations imposed by Sections 401(k)(3), 401(m), 402(g) and 415 of the
Code; less

(b) The matching contribution actually allocated to the account of the
Participant in the ESOP (pursuant to the terms of the 401(k) Plan and the ESOP)
for the Plan Year.

Supplemental Savings Deferred Allocations made for the benefit of a Participant
for any Plan Year shall be credited to a Stock Units Account maintained under
the Plan in the name of each Participant.

Article IV

ACCUMULATION ACCOUNT

4.1.     Determination of Accumulation Account. Amounts credited under this Plan
will be credited to a Stock Units Account for each Participant. The
Participant’s ultimate deferred compensation payments shall be based on the
aggregate value of the Stock Units accrued in the Stock Units Account (and any
other sub-accounts) determined as hereinafter set forth:

(a) All amounts credited to the Stock Units Account shall be applied to the
crediting of Stock Units. The number of Stock Units credited to a Participant’s
Stock Units Account shall equal the dollar amount credited to such account (as
determined in Section 3.1 of the Plan) for a given Plan Year divided by the
closing sales price of the Company Common Stock as of December 31 of that Plan
Year (or if the Company Common Stock is not traded on such date, as of the
nearest immediately preceding trading date). The number of Stock Units shall be
rounded to the nearest one-thousandth. Each Stock Unit shall be deemed to pay
cash dividends as if it were one share of Company Stock, and any such deemed
dividends will result in the crediting of additional Stock Units to the Stock
Units Account on a date selected by the Bank, with the number of Stock Units so
credited to be calculated by dividing the amount of the deemed dividend by the
closing sales price of the Company Common Stock on the dividend payment date set
by the Company. After the crediting of Stock Units to the Stock Units Account,
subsequent fluctuations in the fair market value of the Company Stock shall not
result in any change in the number of such Stock Units then credited to the
Stock Units Account.

--------------------------------------------------------------------------------


5

(b) In the event of any change in the outstanding shares of the Company by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares or other similar
corporate change, then the Stock Units Account of each Participant shall be
adjusted by the Committee in a reasonable manner to compensate for the change,
and any such adjustment by the Committee shall be conclusive and binding for all
purposes of the Plan.

ARTICLE V

INVESTMENT OF SUPPLEMENTAL SAVINGS DEFERRED ALLOCATIONS

Amounts credited hereunder to the account of a Participant shall be converted
into Stock Units and shall be treated as if they were actually invested in the
Company Common Stock. If any Company Common Stock is held in a rabbi trust to
fund the Bank’s obligations under the Plan, the Company Common Stock (i) may not
be diversified; (ii) must remain at all times invested in the form of Company
Common Stock or common stock units of the Company, as applicable; and (iii) must
be distributed solely in the form of whole shares of Common Stock, except to the
extent that the Company Common Stock is adjusted as a result of any of the
events set forth in Section 4.1(b) of the Plan. A change by a Participant in the
investment election applicable to amounts in his or her 401(k) account or ESOP
account shall not affect the number of Stock Units held in the Plan.

ARTICLE VI

VESTING; DISTRIBUTIONS

6.1.     Vesting. For each Plan Year beginning prior to January 1, 2009, the
vested portion of a Participant’s account shall be a percentage of the total
amount credited to the account determined on the basis of the Participant’s
number of “Years of Service” (as defined in the glossary of the 401(k) Plan)
according to the following schedule:

Years of Service Vesting Percentage         Less than 2 years   0 % 2 but less
than 3 years   25 % 3 but less than 4 years   50 % 4 but less than 5 years   75
% 5 or more years   100 %        

In determining Years of Service for purposes of vesting under the Plan, Years of
Service with the Bank (and its predecessor, The New Haven Savings Bank) prior to
the Effective Date shall be included.

--------------------------------------------------------------------------------


6

Notwithstanding the above vesting schedule, a Participant shall be 100% vested
in his account upon (1) the attainment of the “Early Retirement Date” or “Normal
Retirement Date” (as defined in the glossary of the 401(k) Plan); (2)
Disability; (3) termination or partial termination of this Plan; or (4) a Change
in Control.

For each Plan Year beginning on or after January 1, 2009, the vested portion of
a Participant’s account shall be 100% for each Participant who has at least one
hour of service under the 401(k) Plan on or after January 1, 2009.

6.2     Distribution.

(a)     General. The vested portion of a Participant’s Accumulation Account may
not be distributed prior to (a) the Participant’s Disability or death, (b) the
first day of the month following the lapse of six months following the
Participant’s Separation from Service for reasons other than Disability or
death, (c) the time specified in the Participant’s payment election form, or (d)
a Change in Control. The vested portion of amounts credited to a Participant’s
Accumulation Account shall be distributed to a Participant at the time and in
the manner indicated on the Participant’s payment election form (a copy of which
is attached as Appendix B), except that any distribution must be solely in the
form of whole shares of Company Common Stock, except to the extent that the
Company Common Stock is adjusted as a result of any of the events set forth in
Section 4.1(b) of the Plan. Cash will not be distributed in lieu of fractional
shares. The form of benefit payment may be in a single lump sum payment or
annual installment payments not in excess of ten years, as specified on a
Participant’s payment election form. If the benefits are to be paid in annual
installments, the first annual installment shall be paid on or as soon as
practicable following the payment event selected by the Participant (subject to
the six-month delay required above if the payment event is a Separation from
Service), and all subsequent annual payments shall be paid on the annual
anniversary date of the first payment. Any new payment elections made by a
Participant on or after January 1, 2005 shall be made in accordance with this
Article VI. If a Participant elects a form of payment upon more than one payment
event, then the first payment event that occurs shall govern how the payment is
made.

(b)     Amount of Each Annual Installment. The dollar amount of each annual
installment paid to a Participant or his or her beneficiaries shall be
determined by multiplying the value of the Participant’s Accumulation Account as
of the close of business on the day preceding such payment by a fraction. The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of annual installments remaining to be paid to the
Participant or his or her beneficiaries, including the annual installment for
which the calculation is being made. For example, if a Participant elected to
receive 10 annual installments, the amount of the first annual installment shall
be 1/10th of the Participant’s Accumulation Account, the second annual
installment shall be 1/9th of the then remaining Accumulation Account, and so
on.

(c)     Prior Elections. Any payment elections made by a Participant before
January 1, 2005 shall continue in effect until such time as the Participant
makes a subsequent payment election

--------------------------------------------------------------------------------


7

pursuant to Section 6.2(d) or 6.2(e) below and such payment election becomes
effective as set forth below. If no payment election was previously made, then
the current payment election shall be deemed to be a single lump sum payment as
of the later of (i) the first day of the month following the lapse of six months
after a Separation of Service, or (ii) January 1, 2008.

(d)     Transitional Elections Prior to 2009. On or before December 31, 2008, if
a Participant wishes to change his payment election as to either the time or
form of payment or both, the Participant may do so by completing a payment
election form approved by the Committee, provided that any such election (i)
must be made prior to the Participant’s Separation from Service, (ii) shall not
take effect before the date that is 12 months after the date the election is
made and accepted by the Committee, (iii) does not cause a payment that would
otherwise be made in the year of the election to be delayed to a later year, and
(iv) does not accelerate into the year in which the election is made a payment
that is otherwise scheduled to be made in a later year.

(e)     Changes in Payment Elections after 2008. On or after January 1, 2009, if
a Participant wishes to change his or her payment election as to either the time
or form of payment or both, the Participant may do so by completing a payment
election form approved by the Committee, provided that any such election (i)
must be made prior to the Participant’s Separation from Service, (ii) must be
made at least 12 months before the date on which any benefit payments as of a
fixed date or pursuant to a fixed schedule are scheduled to commence, (iii)
shall not take effect until at least 12 months after the date the election is
made and accepted by the Committee, and (iv) for payments to be made other than
upon death or Disability, must provide an additional deferral period of at least
five years from the date such payment would otherwise have been made (or in the
case of any installment payments treated as a single payment, five years from
the date the first amount was scheduled to be paid). For purposes of this Plan
and clause (iv) above, all installment payments under this Plan shall be treated
as a single payment.

6.3     Withholding; Payroll Taxes. The Bank shall withhold from payments made
hereunder any taxes required to be withheld from a Participant’s wages under
applicable federal, state or local tax laws.

6.4     Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared to be incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person having the care and custody of such
minor or other person. The Committee may require proof of incompetence,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution of the Plan benefit. Such distribution shall completely discharge
the Committee, the Company and the Bank from all liability with respect to such
benefit.

6.5.     Survivor Benefit. If a Participant should die before distribution of
the vested portion of his or her account pursuant to the Plan has been made to
him or her, any remaining vested amounts shall be distributed to his or her
beneficiary in the method designated by the Participant in writing delivered to
the Bank prior to the Participant’s death. If a Participant has not designated a

--------------------------------------------------------------------------------


8

beneficiary, or if no designated beneficiary is living on the date of
distribution, such vested amounts shall be distributed to those persons entitled
to receive distributions of the Participant’s account under the 401(k) Plan. If
a Participant has not designated a method of distribution, then the vested
portion of the Participant’s account shall be paid in a lump sum as soon as
practicable following the date of his death. The payment to a beneficiary or a
deemed beneficiary shall completely discharge the Company and the Bank’s
obligations under this Plan.

ARTICLE VII

7.1     Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.

7.2     Initial Claim. The Participant or any beneficiary who believes he or she
is entitled to any benefit under the Plan (a “Claimant”) may file a claim with
the Bank within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The Bank shall review the claim itself
or appoint an individual or an entity to review the claim.

  (a)  
Initial Decision. The Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from the Bank or appointee of the Bank prior to the end
of the ninety (90) day period stating that special circumstances require an
extension of the time for decision, with such extension not to extend beyond the
day which is one hundred eighty (180) days after the day the claim is filed.
          (b)  
Manner and Content of Denial of Initial Claims. If the Bank denies a claim, it
must provide to the Claimant, in writing or by electronic communication:


  (i)   The specific reasons for the denial;           (ii)   A reference to the
provision of the Plan upon which the denial is based;           (iii)   A
description of any additional information or material that the Claimant      
must provide in order to perfect the claim;           (iv)   An explanation of
why such additional material or information is necessary;           (v)  
Notice that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and
          (vi)  
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA, following a denial on review of the initial denial.


--------------------------------------------------------------------------------


9

7.3     Review Procedures.

  (a)  
Request For Review. A request for review of a denied claim must be made in
writing to the Bank within sixty (60) days after receiving notice of denial. The
decision upon review will be made within sixty (60) days after the Bank’s
receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than one hundred twenty (120) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.
             
The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Bank. The reviewer shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.
          (b)  
Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse claim determination, the Bank will give the Claimant, in
writing or by electronic notification, a notice containing:


  (i)   its decision;           (ii)   the specific reasons for the decision;  
        (iii)   the relevant provisions of this Plan on which its decision is
based;           (iv)  
a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Bank’s files which is relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits;
          (v)   a statement describing the Claimant’s right to bring an action
for judicial review under Section 502(a) of ERISA; and           (vi)  
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.


--------------------------------------------------------------------------------


10

7.4     Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
procedures of this Plan without regard to whether all the information necessary
to make a decision accompanies the claim. If a period of time is extended due to
a Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

7.5     Legal Action. If the Bank fails to follow the claims procedures required
by this Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under Section 502(a) of ERISA on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory requisite to a Claimant’s right to commence any legal
action with respect to any claims for benefits under the Plan.

7.6     Review by the Bank. Notwithstanding anything in this Agreement to the
contrary, the Bank may determine, in its sole and absolute discretion, to review
any claim for benefits submitted by a Claimant under this Agreement or to
delegate its review to a third party, committee or individual.

ARTICLE VIII

ADMINISTRATION OF THE PLAN

8.1.     Administration by the Bank. The Bank shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.

8.2.     General Powers of Administration. All provisions set forth in the
401(k) Plan with respect to the administrative powers and duties of the Bank,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan.

ARTICLE IX

AMENDMENT OR TERMINATION

9.1.     Amendment or Termination. The Bank intends the Plan to be permanent but
reserves the right to amend or terminate the Plan when, in the sole opinion of
the Bank, such amendment or termination is advisable. Any such amendment or
termination shall be made pursuant to a resolution of the Board. In addition, in
the event that the Committee determines, after a review

--------------------------------------------------------------------------------


11

of Section 409A of the Code and all applicable Internal Revenue Service
guidance, that the Plan or payment election form needs to be further amended to
comply with Section 409A of the Code, the Committee may amend the Plan or the
payment election form to make any changes required for it to comply with Section
409A of the Code.

9.2.     Effect of Amendment or Termination.

(a)      General. No amendment or termination of the Plan shall directly or
indirectly reduce the vested portion of any account held hereunder as of the
effective date of such amendment or termination. A termination of the Plan will
not be a distributable event, except in the three circumstances set forth in
Section 9.2(b) below. No additional credits with respect to Supplemental ESOP
Allocations shall be made to the account of a Participant and no additional
Years of Service (within the meaning of Section 6.1) shall be credited after
termination of the Plan, but the Company or the Bank shall continue to credit
gains and losses pursuant to Article IV until the vested balance of the
Participant’s account has been fully distributed to the Participant or his
beneficiary.

(b)      Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 9.2(b). The
Company or the Bank may, in its discretion, elect to terminate the Plan in any
of the following three circumstances and accelerate the payment of the entire
unpaid balance of the Participant’s vested benefits as of the date of such
payment in accordance with Section 409A of the Code, provided that in each case
the action taken complies with the applicable requirements set forth in Treasury
Regulation §1.409A-3(j)(4)(ix):

  (i)  
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Company and the Bank and any
successors immediately following the Change in Control that would be aggregated
with the Plan under Treasury Regulation §1.409A-1(c)(2) are terminated with
respect to each participant that experienced the Change in Control event, and
(2) each Participant and all participants under the other aggregated
arrangements receive all of their benefits under the terminated arrangements
within 12 months of the date that all necessary action to irrevocably terminate
the Plan and the other aggregated arrangements is taken;
          (ii)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Company or the Bank and (1) all arrangements
sponsored by the Company and the Bank that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c) if a Participant participated in such
arrangements are terminated, (2) no payments are made within 12 months of the
date the Company and the Bank take all necessary action to irrevocably terminate
the arrangements, other than payments that would be payable under the terms of
the arrangements if the termination had not occurred; (3) all payments are made
within 24 months of the date


--------------------------------------------------------------------------------


12

     
the Company and the Bank take all necessary action to irrevocably terminate the
arrangements; and (4) neither the Company nor the Bank adopts a new arrangement
that would be aggregated with the Plan under Treasury Regulation §1.409A-1(c) if
a Participant participated in both arrangements, at any time within three years
following the date the Company and the Bank take all necessary action to
irrevocably terminate the Plan; or
          (iii)  
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by the Participant
under the Plan are included in each Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.

ARTICLE X

GENERAL PROVISIONS

10.1.     Participant’s Rights Unsecured. To fund its obligations under the
Plan, the Bank may elect to form a trust, or to utilize a pre-existing trust, to
purchase and hold shares of Company Common Stock, subject to compliance with all
applicable tax and securities laws. If the Bank elects to use a trust to fund
its obligations under the Plan, a Participant shall have no right to demand the
transfer to him of stock or other assets from the Bank or from such trust formed
or utilized by the Bank. Any shares of Company Common Stock held in a trust may
be distributed to a Participant in payment of part or all of the Bank’s
obligations under the Plan. The right of a Participant or his designated
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Bank, and neither the Participant nor a
designated beneficiary shall have any rights in or against any specific assets
of the Bank.

10.2.     General Conditions. Nothing in this Plan shall operate or be construed
in any way to modify, amend or affect the terms and provisions of the 401(k)
Plan and the ESOP.

10.3.     No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by the Bank or any other person or entity that the assets
of the Bank will be sufficient to pay any benefit hereunder.

10.4.     No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution of contributions made under the Plan except in
accordance with the terms of the Plan. Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of the
Bank.

10.5.     Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge,

--------------------------------------------------------------------------------


13

attachment, garnishment, or other alienation or encumbrance of any kind; nor may
such interest or right to receive a distribution be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

10.6.     Applicable Law. The Plan shall be construed and administered under the
laws of the State of Connecticut to the extent such laws are not superseded by
federal law.

10.7.     Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by the Bank to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Bank may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Bank and the Plan therefor.

10.8.     Corporate Successors. The Plan shall not be automatically terminated
by a transfer or sale of assets of the Bank or by the merger or consolidation of
the Bank into or with any other company or other entity, but the Plan shall be
continued after such sale, merger or consolidation only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.
In the event that the Plan is not continued by the transferee, purchaser or
successor entity, then the Plan shall terminate subject to the provisions of
Section 9.2 of the Plan. Notwithstanding the above, the Plan shall terminate at
the same time as the 401(k) Plan or ESOP is terminated and all benefits
hereunder shall become payable pursuant to the provisions of Section 9.2 of the
Plan.

10.9.     Unclaimed Benefit. Each Participant shall keep the Bank informed of
his current address and the current address of his designated beneficiary. The
Bank shall not be obligated to search for the whereabouts of any person. If the
location of a Participant is not made known to the Bank within three (3) years
after the date on which payment of the Participant’s account may first be made,
payment may be made as though the Participant had died at the end of the
three-year period. If, within one additional year after such three-year period
has elapsed, or, within three years after the actual death of a Participant, the
Bank is unable to locate any designated beneficiary of the Participant, then the
Bank shall have no further obligation to pay any benefit hereunder to such
Participant or designated beneficiary and such benefit shall be irrevocably
forfeited.

10.10.     Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Bank nor any individual acting as employee
or agent of the Bank shall be liable to any Participant, former Participant or
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

10.11     Gender and Number. Whenever any words are used herein in the
masculine, feminine or neuter gender, they shall be construed as though they
were also used in another gender in all cases where they would so apply, and
whenever any words are used herein in the singular or plural form, they shall be
construed as though they were also used in the other form in all cases where
they would so apply.

--------------------------------------------------------------------------------


14

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by its duly
authorized officers on this 23rd day of September 2008.

    NEWALLIANCE BANK       Attest:           By: /s/ Patricia M. Pacelli   By:
/s/ Peyton R. Patterson Name: Patricia M. Pacelli   Name: Peyton Patterson
Title: Asst. Corporate Secretary   Title: Chairman, President and Chief    
          Executive Officer


--------------------------------------------------------------------------------


APPENDIX A

The Board and Bank have designated the following persons as Participants in its
401(k) Plan Supplemental Executive Retirement Plan:

    Current Participants   Effective Date

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  1.   Peyton R. Patterson   April 1, 2004 2.   Merrill B. Blanksteen   April 1,
2004 3.   Gail E. D. Brathwaite   April 1, 2004 4.   Donald T. Chaffee   April
1, 2004 5.   Koon-Ping Chan   April 1, 2004 6.   J. Edward Diamond   April 1,
2004 7.   Paul A. McCraven   April 1, 2004 8.   Diane L. Wishnafski   April 1,
2004          


--------------------------------------------------------------------------------


APPENDIX B

PAYMENT ELECTION FORM

THE NEWALLIANCE BANK 401(k) PLAN
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

                                                  
                                   
Date

I acknowledge receipt of a copy of the 401(k) Plan Amended and Restated
Supplemental Executive Retirement Plan (the “Plan”) of NewAlliance Bank (the
“Bank”) and understand that the Plan and this Payment Election Form constitute a
binding agreement between myself and the Bank. I further acknowledge that I have
no rights to any amounts deferred pursuant to the Plan until the time of
distribution pursuant to the provisions of Article VI of the Plan.

This Payment Election Form sets forth below my election as to the timing of
payment of the vested portion of my Accumulation Account (as defined in the
Plan) under the Plan. All payments under the Plan will be subject to the terms
and conditions of the Plan which are incorporated herein by reference. Any
capitalized terms used in this Payment Election Form but not otherwise defined
herein shall have the meanings set forth in the Plan.

I acknowledge that my election will apply to all amounts deferred on my behalf
under the Plan and can only be changed in a manner which complies with Section
409A of the Internal Revenue Code. Please note that a distribution of your Stock
Units Account will be solely in the form of Company Common Stock (as defined in
the Plan). Cash will not be paid in lieu of fractional shares in order to
preserve preferential accounting treatment on behalf of the Plan.

My period of deferral, with respect to amounts deferred under the Plan, shall
expire at the earliest time specified below (check as many as apply to you):

G   1.  
Upon my Separation from Service, excluding termination due to death or
Disability or in connection with a Change in Control, I elect to receive
settlement of my Accumulation Account by (check one):
                    _____
Lump sum distribution on the first day of the month following the lapse of six
months after the Separation from Service has occurred; or
                    _____
Commencement of _____ annual installment payments on the first day of the month
following the lapse of six months after the Separation from Service has occurred
(up to 10 installment payments permitted).
           


--------------------------------------------------------------------------------


and/or                       G   2.  
Upon my termination of employment due to death or Disability, I elect to receive
settlement of my Accumulation Account by (check one):
                    _____
Lump sum distribution as soon as administratively feasible after the occurrence
of such event; or
                    _____
Commencement of ____ annual installment payments as soon as administratively
feasible after the occurrence of such event (up to 10 installment payments
permitted).
            and/or                       G   3.  
Upon the occurrence of a Change in Control, I elect to receive settlement of my
Accumulation Account by (check one):
                    _____
Lump sum distribution as soon as administratively feasible after the occurrence
of such event; or
                    _____
Commencement of ____ annual installment payments as soon as administratively
feasible after the occurrence of such event (up to 10 installment payments
permitted).
            and/or                       G   4.  
On ________ ___, 20__, I elect to receive my Accumulation Account by (check
one):
                    _____ Lump sum settlement; or                     _____
Commencement of ____ annual installment payments (up to 10 installment payments
permitted).

I understand that any balance remaining in my Accumulation Account, as of the
date of the last distribution to be made to me pursuant to my elections above,
will be added to and distributed in said last distribution.


2

--------------------------------------------------------------------------------


I understand that if I subsequently elect on or after January 1, 2009 to change
my payment election to delay the timing of the payment from the timing that I
previously elected, then (1) the subsequent election must be made before I have
a Separation from Service, (2) the subsequent election cannot take effect until
at least 12 months after the date on which the subsequent election is made and
accepted by the Committee, (3) the first payment pursuant to the subsequent
election (other than elections with respect to death or Disability) shall be
deferred for at least five years from the date the payment would otherwise have
been made, and (4) the subsequent election must be made at least 12 months
before the date on which any benefit payments as of a fixed date or pursuant to
a fixed schedule are scheduled to commence.

  PARTICIPANT         Signature: ___________________________________        
Printed Name: ___________________________________


The Bank hereby acknowledges the receipt of this
Payment Election Form.

Name: ___________________________________       Date Received:
___________________________________  

3